Citation Nr: 1311508	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-22 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for lumbar spine strain with arthritis.

2.  Entitlement to a disability evaluation in excess of 10 percent for left knee strain.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to June 2002.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Los Angeles, California, which continued the current disability ratings for the Veteran's lumbar spine and left knee disabilities. 

In August 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2012).  The Board accepts this evidence for inclusion in the record. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected lumbar spine and left knee disabilities are of greater severity than the current disability ratings contemplate.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).   

Moreover, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

During the Board hearing, the Veteran reported that he has continued to receive treatment for his low back and left knee disorders, including pain management treatment, but despite repeated requests, the VA treatment records for the period beginning March 2010 forward have not been associated with his claims folder.  Significantly, he also reported that he had undergone a surgical procedure on his lumbar spine prior to the last VA examination.  However, there is no evidence that the operative report was either associated with the claims folder, or made available to the VA/QTC examiner who performed the September 2011 orthopedic examination.  The Veteran has also averred that the VA examination was inadequate, as it was not predicated upon a review of his complete treatment records.

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2012); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In this respect, the Court has held that medical opinions must be supported by clinical findings in the record, and bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007)).

Accordingly, the Board finds that remand is necessary to allow the Veteran's most up-to-date treatment reports to be associated with the claims folder and afford the Veteran a new VA examination.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

In addition, the Veteran contends that he is no longer employable as a result of his service-connected disabilities which consist of a lumbar disorder, bilateral knee and foot disorders, a left shoulder disorder and tinnitus.  He states he is not working and has submitted updated treatment report which show that he reported to his physician having been turned down for two jobs and fired due to his inability to perform heavy lifting.  As such, there is some medical evidence on file that supports his contention.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

 Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

As noted, the record demonstrates that the Veteran is currently unemployed.  While the appellant has been afforded several VA examinations pursuant to his claims of increased  evaluations, an opinion as to the effect of all of his service-connected disabilities on his employability has not been rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall provide the Veteran with a letter pertaining to his TDIU claim that includes an application for TDIU and complies with the notification requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) . The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim. It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf. It also shall include information concerning the assignment of disability ratings and effective dates. 

2.  Obtain all available VA treatment records pertaining to the Veteran's service-connected lumbar spine and left knee disabilities (to include any outstanding records from the VA Sepulveda Ambulatory Care Center, Bakersfield and West LA facilities), as well as for all other service-connected disabilities since March 2010 and associate those reports with the claims folder or with the electronic record via Virtual VA.  Any negative reply must also be noted in the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar spine and left knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary should be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's symptomatology and problems, to include any neurological disorders associated with his lumbar spine disability, and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.

(a)  The examiner should specifically assess the severity of the Veteran's lumbar spine and left knee, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The examiner should specifically describe the effects of the Veteran's lumbar spine and left knee disabilities on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.  

4.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  A complete rationale for all opinions expressed must be included in the examination report.  

5.  Thereafter, readjudicate the issues on appeal, to include TDIU and consideration of an extraschedular evaluation.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


